


Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made as of [·], 2015 by and
between Colt Defense LLC, a Delaware limited liability company (the “Company”),
and [·] (“Indemnitee”).

 

RECITALS

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company as members of
the Company’s Governing Board (as defined in Section 5.1 of the LLC Agreement
(as defined below)) (the “Board”), officers, employees, agents or in any other
capacities;

 

WHEREAS, highly competent persons have become more reluctant to serve limited
liability companies as members of governing boards, officers, employees, agents
or in any other capacities unless they are provided with adequate protection
through insurance or adequate indemnification against inordinate risks of claims
and actions against them arising out of their services to and activities on
behalf of the limited liability companies;

 

WHEREAS, Section 18-108 of the Delaware Limited Liability Company Act, as
amended (the “DLLCA”), under which the Company is formed, empowers a limited
liability company to indemnify and hold harmless its members, managers or other
persons from and against any and all claims and demand whatsoever, subject to
standards and restrictions, if any, as are set forth in its limited liability
company agreement;

 

WHEREAS, the Amended and Restated Limited Liability Company Agreement of the
Company, dated as of April 9, 2015, as amended (the “LLC Agreement”), requires
the Company to indemnify members of the Company, affiliate of any member of the
Company, members of the Board, any officer, its tax matters partner and any
person who serves, at the request of the Company, as a manager, director,
trustee or partner of another limited liability company, corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise and
expressly provides that the indemnification provisions set forth therein are not
exclusive, and thereby contemplates that contracts may be entered into between
the Company and members of the Board, officers of the Company and other persons
with respect to indemnification;

 

WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Company’s members of the Board, officers,
employees, agents and fiduciaries, the significant and continual increases in
the cost of such insurance and the general trend of insurance companies to
reduce the scope of coverage of such insurance;

 

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in litigation in general, subjecting members of the Board, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and scope of coverage of liability insurance provide increasing
challenges for the Company;

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining highly qualified persons such as Indemnitee is detrimental to the
best interests of the Company’s stakeholders and that the Company should act to
assure such persons that there will be increased certainty of such protection in
the future;

 

WHEREAS, the Company desires and has requested Indemnitee to serve or continue
to serve as a member of the Board, officer, employee or agent of the Company, as
applicable, and/or, at the request of the Company, as a member of a governing
board, director, officer, trustee, partner, managing member,

 

--------------------------------------------------------------------------------


 

fiduciary, employee or agent of another Enterprise (as defined below), as
applicable, free from undue concern for unwarranted claims for damages arising
out of or related to such services to the Company and Indemnitee is willing to
serve, continue to serve or to provide additional service for or on behalf of
the Company on the condition that he or she is furnished the indemnity provided
for herein;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification and advancement of expenses provided in the LLC Agreement and
any resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.  Services to the Company.  Indemnitee agrees to serve or continue to
serve as a member of the Board, officer, employee or agent of the Company, as
applicable, and/or, at the request of the Company, as a member of a governing
board, director, officer, trustee, partner, managing member, fiduciary, employee
or agent of another Enterprise, as applicable. This Agreement shall not be
deemed an employment contract between the Company (or any Enterprise) and
Indemnitee. Indemnitee specifically acknowledges that Indemnitee’s employment
with the Company (or any Enterprise), if any, is at will, and Indemnitee may be
discharged at any time for any reason, with or without cause, except as may be
otherwise provided in any written employment contract between Indemnitee and the
Company (or any Enterprise), other applicable formal severance policies duly
adopted by the Board, or, with respect to service as a member of the Board,
officer, employee or agent of the Company, as applicable, and/or, at the request
of the Company, as a member of a governing board, director, officer, trustee,
partner, managing member, fiduciary, employee or agent of another Enterprise, as
applicable, by the LLC Agreement and the DLLCA. The foregoing notwithstanding,
this Agreement shall continue in force as provided in Section 17 hereof after
Indemnitee has ceased to provide services to the Company or any Enterprise.

 

Section 2.  Definitions

 

As used in this Agreement:

 

(a)                                 “Beneficial Owner” and “Beneficial
Ownership” shall have the meaning given to such term in Rule 13d-3 under the
Exchange Act (as defined below); provided, however, that Beneficial Owner shall
exclude any person who would become a Beneficial Owner by reason of the
stakeholders of the Company approving a merger of the Company with another
entity.

 

(b)                                 A “Change in Control” shall be deemed to
occur upon the earliest to occur after the date of this Agreement of any of the
following events:

 

i. Acquisition of Common Units by Third Party. Any person, other than Colt
Defense Holding LLC, CDH II LLC, Colt Defense Holding III LP, Sciens Management
LLC or affiliates of Sciens Management LLC, or, with the prior approval of the
Company’s Board by approval of at least a majority of the Continuing Board
Members, any other person, is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
unless

 

2

--------------------------------------------------------------------------------


 

the change in relative Beneficial Ownership of the Company’s securities by any
person results solely from a reduction in the aggregate number of outstanding
shares of securities entitled to vote generally in the election of members of
the Board;

 

ii. Change in Board. During any period of two (2) consecutive years (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Board, and any new member of the
Board (other than a member of the Board designated by a person who has entered
into an agreement with the Company to effect a transaction described in Sections
2(b)(i), 2(b)(iii) or 2(b)(iv) of this Agreement) whose election by the Board or
nomination for election by the Company’s stakeholders was approved by a vote of
at least two-thirds of the members of the Board then still in office who either
were members of the Board at the beginning of such period or whose election or
nomination for election was previously so approved (such members of the Board,
collectively, the “Continuing Board Members”), cease for any reason to
constitute at least a majority of the members of the Board;

 

iii. Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

 

iv. Liquidation. The approval by the stakeholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and

 

(c)                                  “Continuing Board Members” shall have the
meaning set forth in the definition of Change in Control in clause (b)(ii).

 

(d)                                 “Corporate Status” describes the status of a
person who is or was a member of a governing board, director, officer, trustee,
partner, managing member, fiduciary, employee or agent of the Company or of any
other Enterprise which such person is or was serving at the request of the
Company.

 

(e)                                  “Disinterested Board Member” means a member
of the Board who is not and was not a party to the Proceeding in respect of
which indemnification is sought by Indemnitee.

 

(f)                                   “Enterprise” means the Company, any
subsidiary and any other corporation, limited liability company, partnership,
joint venture, trust, employee benefit plan or other enterprise of which
Indemnitee is or was serving, at the request of the Company, as a member of a
governing board, director, officer, trustee, partner, managing member,
fiduciary, employee or agent. As a clarification and without limiting the
circumstances in which Indemnitee may be serving at the request of the Company,
service by Indemnitee shall be deemed to be at the request of the Company if
Indemnitee serves or served as a member of a governing board, director, officer,
trustee, partner, managing member, fiduciary, employee or agent of any
Enterprise of which (i) a majority of the voting power or equity interest is
owned directly or indirectly by the Company or (ii) the management is otherwise
controlled directly or indirectly by the Company.

 

(g)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time.

 

3

--------------------------------------------------------------------------------


 

(h)                                 “Expenses” shall include all reasonable
fees, costs and expenses, including, without limitation, all reasonable
attorneys’ fees, retainers, court arbitration and mediation costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
any federal, state, local or foreign taxes imposed on Indemnitee as a result of
the actual or deemed receipt of any payments under this Agreement, ERISA excise
taxes and penalties, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a deponent or
witness in, or otherwise participating in, a Proceeding.  Expenses also shall
include (i) expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent and (ii) for purposes of Section 14(d) only, expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise.  The
parties agree that for the purposes of any advancement of Expenses for which
Indemnitee has made written demand to the Company in accordance with this
Agreement, all Expenses included in such demand that are certified by affidavit
of Indemnitee’s counsel as being reasonable shall be presumed conclusively to be
reasonable.

 

(i)                                     “Independent Counsel” means a law firm,
or a member of a law firm, that is experienced in matters of limited liability
company law and neither presently is, nor in the past five years has been,
retained to represent: (i) the Company or Indemnitee in any matter material to
either such party (other than with respect to matters concerning Indemnitee
under this Agreement, or of other indemnitees under similar indemnification
agreements), or (ii) any other party to or participant or witness in the
Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

 

(j)                                    “Proceeding” shall include any
threatened, pending or completed action, suit, claim, counterclaim, cross claim,
mediation, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Company or otherwise and whether
of a civil, criminal, administrative, regulatory, legislative, or investigative
(formal or informal) nature, including any appeal therefrom, in which Indemnitee
was, is or will be involved as a party, potential party, non-party witness or
otherwise by reason of any Corporate Status of Indemnitee, by reason of any
action taken by such Indemnitee (or failure by such Indemnitee to take action)
or of any action (or failure to act) on such Indemnitee’s part while acting
pursuant to his or her Corporate Status, in each case whether or not serving in
such capacity at the time any liability or Expense is incurred for which
indemnification, reimbursement, or advancement of Expenses can be provided under
this Agreement.  If Indemnitee believes in good faith that a given situation may
lead to or culminate in the institution of a Proceeding, this shall be
considered a Proceeding under this paragraph.

 

Section 3.                                           Indemnity in Third-Party
Proceedings.  The Company shall indemnify Indemnitee in accordance with the
provisions of this Section 3 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding, other than a Proceeding by or in
the right of the Company to procure a judgment in its favor (which is covered by
Section 4 of this Agreement).  Pursuant to this Section 3, Indemnitee shall be
indemnified to the fullest extent permitted by applicable law against all
Expenses, judgments, fines and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, fines and amounts paid in settlement)
actually and reasonably incurred by Indemnitee by reason of Indemnitee’s
Corporate Status in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner such
Indemnitee reasonably believed to be in or not opposed to the

 

4

--------------------------------------------------------------------------------


 

best interests of the Company and, in the case of a criminal proceeding, had no
reasonable cause to believe that his or her conduct was unlawful.  Indemnitee
shall not enter into any settlement in connection with a Proceeding without the
prior written consent of the Company, as described in Section 16 below.  The
parties hereto intend that this Agreement shall provide to the fullest extent
permitted by law for indemnification in excess of that expressly permitted by
statute, including, without limitation, any indemnification provided by the LLC
Agreement, vote of its stakeholders or the Disinterested Board Members or
applicable law.

 

Section 4.                                           Indemnity in Proceedings by
or in the Right of the Company.  The Company shall indemnify Indemnitee in
accordance with the provisions of this Section 4 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding by or in
the right of the Company to procure a judgment in its favor.  Pursuant to this
Section 4, Indemnitee shall be indemnified to the fullest extent permitted by
applicable law against all Expenses actually and reasonably incurred by such
Indemnitee by reason of Indemnitee’s Corporate Status in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner such Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company.  No indemnification for Expenses
shall be made under this Section 4 in respect of any claim, issue or matter as
to which Indemnitee shall have been finally adjudged by a court to be liable to
the Company, unless and only to the extent that any court in which the
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the
case, Indemnitee is fairly and reasonably entitled to indemnification for such
Expenses as such court shall deem proper.

 

Section 5.                                           Indemnification for
Expenses of a Party Who is Wholly or Partly Successful.  Notwithstanding any
other provisions of this Agreement, to the fullest extent permitted by
applicable law and to the extent that Indemnitee is a party to (or a participant
in), by reason of his or her Corporate Status, and is successful, on the merits
or otherwise, in any Proceeding or in defense of any claim, issue or matter
therein, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by such Indemnitee in connection therewith.  If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall, to the fullest extent permitted
by law, indemnify Indemnitee against all Expenses actually and reasonably
incurred by such Indemnitee in connection with or related to each successfully
resolved claim, issue or matter.  For purposes of this Section 5 and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.  Nothing in this Section 5 is intended
to limit Indemnitee’s rights provided for in Sections 3 and 4.

 

Section 6.                                           Indemnification For
Expenses of a Witness.  Notwithstanding any other provision of this Agreement,
to the fullest extent permitted by applicable law and to the extent that
Indemnitee is, by reason of his or her Corporate Status, a witness or otherwise
asked to participate in any Proceeding to which Indemnitee is not a party, such
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by such Indemnitee in connection therewith.  Nothing in this Section 6
is intended to limit Indemnitee’s rights provided for in Sections 3 and 4.

 

Section 7.                                           Partial Indemnification. 
If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of Expenses, but not for
the total amount thereof, the Company shall indemnify Indemnitee for the portion
of Expenses to which Indemnitee is entitled.

 

Section 8.                                           Additional Indemnification.

 

(a)                                 Notwithstanding any limitations in Sections
3, 4, or 5, the Company shall indemnify Indemnitee to the fullest extent
permitted by applicable law if Indemnitee is a party to or is

 

5

--------------------------------------------------------------------------------


 

threatened to be made a party to or is a participant in any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines and
amounts paid in settlement) actually and reasonably incurred by Indemnitee in
connection with such Proceeding.

 

(b)                                 For purposes of Section 8(a), the meaning of
the phrase “to the fullest extent permitted by applicable law” shall include,
but not be limited to:

 

i.             to the fullest extent permitted by the provision of the DLLCA
that authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DLLCA, and

 

ii.          to the fullest extent authorized or permitted by any amendments to
or replacements of the DLLCA adopted after the date of this Agreement that
increase the extent to which a limited liability company may indemnify its
officers and members of its governing board.

 

Section 9.                                           Exclusions. 
Notwithstanding any provision in this Agreement, the Company shall not be
obligated under this Agreement to make any indemnification payment in connection
with any claim made against Indemnitee:

 

(a)                                 for which payment has actually been made to
or on behalf of Indemnitee under any insurance policy or other indemnity
provision, except with respect to any excess amount beyond the amount paid under
any applicable primary, umbrella, or excess insurance policy or other indemnity
provision;

 

(b)                                 for (i) an accounting of profits made from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act or similar
provisions of state statutory law or common law if it is finally adjudged by a
court of competent jurisdiction that such an accounting of profits is required,
or (ii) any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the purchase or sale of securities of the Company, as required
in each case under the Exchange Act, the rules of any securities exchange on
which the Company’s securities are listed or otherwise applicable law (including
any such reimbursements that arise from an accounting restatement of the Company
pursuant to Section 304 of the Sarbanes Oxley Act or 2002 (the “Sarbanes Oxley
Act”), or the payment to the Company of profits arising from the purchase and
sale by Indemnitee or securities in violation of Section 306 of the Sarbanes
Oxley Act) if it is finally adjudged by a court of competent jurisdiction that
any such reimbursement is required;

 

(c)                                  except as provided in Section 14(d) of this
Agreement, in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its members of the
Board, officers, employees, agents or other indemnitees, unless (i) the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation, or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;
provided, that for the avoidance of doubt, this clause (c) shall not apply to
counterclaims or affirmative defenses asserted by Indemnitee in an action
brought against Indemnitee; or

 

(d)                                 for which payment is prohibited by
applicable law.

 

Section 10.                                    Advancement of Expenses. 
Notwithstanding any provision of this Agreement to the contrary (other than
Section 14(d)), the Company shall advance, to the extent permitted by law, all

 

6

--------------------------------------------------------------------------------


 

Expenses incurred by Indemnitee in connection with any Proceeding not initiated
by Indemnitee, and such advance shall be made within thirty (30) days after the
receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
Expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) from time to time, whether prior to or after final
disposition of any Proceeding.  Advances shall be unsecured and interest free. 
Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement.  In accordance
with Section 14(d), advances shall include any and all reasonable Expenses
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to the Company to support
the advances claimed.  Indemnitee shall qualify for advances upon the execution
and delivery to the Company of this Agreement, which shall constitute an
undertaking providing that Indemnitee undertakes to the fullest extent required
by applicable law to repay amounts advanced pursuant to this Agreement and the
LLC Agreement to the extent that it shall ultimately be determined by a final
and non-appealable judgment entered by a court of competent jurisdiction that
the Indemnitee is not entitled to be indemnified as authorized in this Agreement
and the LLC Agreement.

 

No other form of undertaking shall be required other than the execution of this
Agreement.  This Section 10 shall not apply to any claim made by Indemnitee for
which indemnity is excluded pursuant to Section 9.  The right to advances under
this paragraph shall in all events continue until final disposition of any
Proceeding.

 

Section 11.                                  Procedure for Notification and
Defense of Claim.

 

(a)                                 Indemnitee shall notify the Company in
writing of any matter with respect to which Indemnitee intends to seek
indemnification or advancement of Expenses hereunder as soon as reasonably
practicable following the receipt by Indemnitee of written notice thereof or
Indemnitee’s becoming aware thereof.  The written notification to the Company
shall include a description of the nature of the Proceeding and the facts
underlying the Proceeding, in each case to the extent known to Indemnitee.  To
obtain indemnification under this Agreement, Indemnitee shall submit to the
Company a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and as is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of such Proceeding.  The failure
by Indemnitee to notify the Company hereunder will not relieve the Company from
any liability which it may have to Indemnitee hereunder or otherwise, and any
delay in so notifying the Company shall not constitute a waiver by Indemnitee of
any rights under this Agreement, except to the extent (solely with respect to
the indemnity hereunder) that such failure or delay materially prejudices the
Company.  The General Counsel of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification.

 

(b)                                 The Company will be entitled to participate
in any Proceeding at its own expense.

 

Section 12.                                    Procedure Upon Application for
Indemnification.

 

(a)                                 Upon written request by Indemnitee for
indemnification pursuant to Section 11(a), a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case: (i) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change in Control shall not have occurred,
(A) by a majority vote of the Disinterested Board Members, even though less than
a quorum of the Board, (B) by a committee of Disinterested Board Members
designated by a

 

7

--------------------------------------------------------------------------------


 

majority vote of the Disinterested Board Members, even though less than a quorum
of the Board, or (C) if there are no such Disinterested Board Members or, if
such Disinterested Board Members so direct, by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee.  If it
is so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within ten (10) days after such determination. 
Indemnitee shall reasonably cooperate with the person, persons or entity making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity, upon reasonable advance
request, any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination.  Any costs or Expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.  The Company promptly will advise Indemnitee in
writing with respect to any determination that Indemnitee is or is not entitled
to indemnification, including a description of any reason or basis for which
indemnification has been denied.  In no event shall a determination be required
in connection with any Proceeding or portion thereof with respect to which
Indemnitee, who is a member of the Board, officer, employee or agent of the
Company and/or a member of a governing board, director, officer, trustee,
partner, managing member, fiduciary, employee or agent of another Enterprise,
has been successful on the merits or otherwise.

 

(b)                                 In the event the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 12(a) hereof, the Independent Counsel shall be selected as provided in
this Section 12(b). If a Change in Control shall not have occurred, the
Independent Counsel shall be selected by the Board. If a Change in Control shall
have occurred, the Independent Counsel shall be selected by Indemnitee (unless
Indemnitee shall request that such selection be made by the Board), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected.  If the Independent Counsel is selected
by the Board, the Company shall give written notice to Indemnitee advising such
Indemnitee of the identity of the Independent Counsel so selected. In either
event, Indemnitee or the Company, as the case may be, may, within ten (10) days
after such written notice of the selection of Independent Counsel shall have
been received, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person or
firm so selected shall act as Independent Counsel.  If such written objection is
so made and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court of
competent jurisdiction has determined that such objection is without merit.  If,
within twenty (20) days after the later of submission by Indemnitee of a written
request for indemnification pursuant to Section 11(a) hereof and the final
disposition of the Proceeding, no Independent Counsel shall have been selected
and not objected to, either the Company or Indemnitee may petition a court of
competent jurisdiction for resolution of any objection which shall have been
made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by a court of competent jurisdiction or by such other person as such court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under
Section 12(a) hereof.  Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 14(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

(c)                                  The Company agrees to pay the reasonable
fees and expenses of the Independent Counsel and to fully indemnify and hold
harmless such Independent Counsel against any and all

 

8

--------------------------------------------------------------------------------


 

Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

 

(d)                                 If the Company disputes a portion of the
amounts for which indemnification is requested, the undisputed portion shall be
paid and only the disputed portion withheld pending resolution of any such
dispute.

 

Section 13.                                 Presumptions and Effect of Certain
Proceedings.

 

(a)                                 In making a determination with respect to
entitlement to indemnification hereunder, the person, persons or entity making
such determination shall, to the fullest extent permitted by law, presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 11(a) of this
Agreement, and the Company shall, to the fullest extent permitted by law, have
the burden of proof and the burden of persuasion by clear and convincing
evidence to overcome that presumption in connection with the making by any
person, persons or entity of any determination contrary to that presumption. 
Neither the failure of the Company (including by its members of the Board or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its members of the Board or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

 

(b)                                 If the person, persons or entity empowered
or selected under Section 12 of this Agreement to determine whether Indemnitee
is entitled to indemnification shall not have made a determination within ninety
(90) days after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall, to the fullest extent
permitted by law, be deemed to have been made and Indemnitee shall be entitled
to such indemnification, absent (i) a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification,
or (ii) a prohibition of such indemnification under applicable law; provided,
however, that the foregoing provisions of this Section 13(b) shall not apply if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 12(a) of this Agreement.

 

(c)                                  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which such Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company or, with respect to
any criminal Proceeding, that Indemnitee had reasonable cause to believe that
his or her conduct was unlawful.

 

(d)                                 For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of any Enterprise, including
financial statements, or on information supplied to Indemnitee by the directors
or officers of such Enterprise in the course of their duties, or on the advice
of legal counsel for such Enterprise or the Board or counsel selected by any
committee of the Board or on information or records given or reports made to
such Enterprise by an independent certified public accountant or by an
appraiser, investment banker or other expert selected with reasonable care by
the Company or the Board or any committee of the Board.  The provisions of this
Section 13(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement. Whether or not the foregoing
provisions of this Section

 

9

--------------------------------------------------------------------------------


 

13(d) are satisfied, it shall in any event be presumed that Indemnitee has at
all times acted in good faith and in a manner such Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company.

 

(e)                                  The knowledge and/or actions, or failure to
act, of any member of a governing board, director, officer, trustee, partner,
managing member, fiduciary, employee or agent of an Enterprise shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

 

(f)                                   The Company acknowledges that a settlement
or other disposition short of final judgment may be successful if it permits a
party to avoid expense, delay, distraction, disruption and uncertainty.  In the
event that any action, claim or proceeding to which Indemnitee is a party is
resolved in any manner other than by adverse judgment against Indemnitee
(including, without limitation, settlement of such action, claim or proceeding
with or without payment of money or other consideration) it shall be presumed
that Indemnitee has been successful on the merits or otherwise in such action,
suit or proceeding.  Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.

 

Section 14.                                    Remedies of Indemnitee.

 

(a)                                 In the event that (i) a determination is
made pursuant to Section 12 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 10 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 12(a) of
this Agreement within ninety (90) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 5, 6 or 7 or the last sentence of Section 12(a) of this
Agreement within ten (10) days after receipt by the Company of a written request
therefor, (v) payment of indemnification pursuant to Section 3, 4 or 8 of this
Agreement is not made within ten (10) days after a determination has been made
that Indemnitee is entitled to indemnification, or (vi) in the event that the
Company or any other person or entity takes or threatens to take any action to
declare this Agreement void or unenforceable, or institutes any litigation or
other action or Proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of his or her entitlement to
such indemnification and/or advancement of Expenses.  Alternatively, Indemnitee,
at his or her option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee must commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 14(a); provided, however, that the foregoing clause shall not apply
in respect of a proceeding brought by Indemnitee to enforce his or her rights
under Section 5 of this Agreement.  The Company shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 12(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 14 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 14, the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be.

 

(c)                                  If a determination shall have been made
pursuant to Section 12(a) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 14, absent
(i)

 

10

--------------------------------------------------------------------------------

 

a misstatement by Indemnitee of a material fact, or an omission of a material
fact necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

 

(d)                                 The Company shall, to the fullest extent
permitted by law, be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 14 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.  It is the intent of the Company
that, to the fullest extent permitted by applicable law, Indemnitee not be
required to incur legal fees or other Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder.  To the fullest extent permitted by applicable law, the Company shall
indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Company of a
written request therefor) advance Expenses to Indemnitee that are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement of Expenses from the Company under this Agreement
or under any directors’ and officers’ liability insurance policy maintained by
the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of expenses or insurance recovery,
as the case may be.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, no determination as to entitlement of Indemnitee to
indemnification under this Agreement shall be required to be made prior to the
final disposition of the Proceeding.

 

Section 15.                                  Non-exclusivity; Survival of
Rights; Insurance; Subrogation.

 

(a)                                 The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement (i) shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the LLC Agreement, any agreement, a vote of stakeholders
or a resolution of the Board, or otherwise and (ii) shall be interpreted
independently of, and without reference to, any other such rights to which
Indemnitee may at any time be entitled.  No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his or her Corporate Status prior to such amendment,
alteration or repeal.  To the extent that a change in Delaware law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the LLC Agreement and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change.  No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

(b)                                 To the extent that the Company maintains an
insurance policy or policies providing liability insurance for members of the
Board, officers, employees or agents of the Company or members of governing
boards, directors, officers, trustees, partners, managing members, fiduciaries,
employees or agents of any other Enterprise (“director and officer liability
insurance”), Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such member of the governing board, director, officer,
trustee, partner, managing member, fiduciary, employee or agent under such
policy or policies.  The Company shall give

 

11

--------------------------------------------------------------------------------


 

prompt notice of any claim or Proceeding, as the case may be, to the insurers in
accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all reasonable action to cause such insurers to
pay, on behalf of Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of such policies.

 

(c)                                  In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

(d)                                 The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

 

(e)                                  The Company’s obligation to indemnify or
advance Expenses hereunder to Indemnitee who is or was serving at the request of
the Company as a member of a governing board, director, officer, trustee,
partner, managing member, fiduciary, employee or agent of any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise shall be reduced by any amount Indemnitee has actually
received as indemnification or advancement of Expenses from such other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise.

 

Section 16.                                    Settlement.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary, the Company shall have no obligation to indemnify Indemnitee
under this Agreement for any amounts paid in settlement of any Proceeding
effected without the Company’s prior written consent.

 

(b)                                 The Company shall not, without the prior
written consent of Indemnitee, consent to the entry of any judgment against
Indemnitee or enter into any settlement or compromise which (1) includes an
admission of fault of Indemnitee, any non-monetary remedy affecting or
obligation of Indemnitee, or monetary loss for which Indemnitee is not wholly
indemnified hereunder or (2) with respect to any Proceeding with respect to
which Indemnitee may be or is made a party, witness or participant or may be or
is otherwise entitled to seek indemnification hereunder, does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release shall be in form and substance
reasonably satisfactory to Indemnitee.

 

(c)                                  Neither the Company nor Indemnitee shall
unreasonably withhold or delay its consent to any proposed settlement under this
Section 16.  If the Company or Indemnitee, as required, does not object in
writing to any proposed settlement within 30 days of consent being requested of
such applicable party in writing, such applicable party shall be deemed to have
consented to such settlement.

 

Section 17.                                    Duration of Agreement.

 

(a)                                 This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a member of the Board, officer, employee or agent
of the Company, as applicable, and/or, at the request of the Company, as a
member of a governing board, director, officer, trustee, partner, managing
member, fiduciary, employee or agent of another Enterprise, as applicable, or
(b) one (1) year after the final termination of any Proceeding then pending on
such ten (10) year anniversary in respect of which Indemnitee is granted rights
of

 

12

--------------------------------------------------------------------------------


 

indemnification or advancement of Expenses hereunder and of any proceeding
(including any appeal) commenced by Indemnitee pursuant to Section 14 of this
Agreement relating thereto.

 

(b)                                 This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation, or otherwise to all or substantially all of the business
and/or assets of the Company), assigns, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation, or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity pertaining to an indemnifiable event even though he
or she may have ceased to provide services to the Company or any Enterprise at
the time of any Proceeding.

 

Section 18.                                    Severability.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by
applicable law; (b) such provision or provisions shall be deemed reformed to the
extent necessary to conform to applicable law and to give the maximum effect to
the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 19.                                    Enforcement and Binding Effect.

 

(a)                                 The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve and/or continue to serve as a
member of a governing board, director, officer, trustee, partner, managing
member, fiduciary, employee or agent of the Company or any other Enterprise, as
applicable, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving and/or continuing to serve as a member of a governing
board, director, officer, trustee, partner, managing member, fiduciary, employee
or agent of the Company or such Enterprise.

 

(b)                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the LLC Agreement, any resolution of the Board providing for indemnification,
any directors and officers liability insurance policy maintained by the Company
and applicable law, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder.

 

(c)                                  The rights to be indemnified and to receive
contribution and advancement of Expenses provided by or granted Indemnitee
pursuant to this Agreement shall apply to Proceedings arising from Indemnitee’s
service as a member of the Board, officer, employee or agent of the Company
and/or as a member of a governing board, director, officer, trustee, partner,
managing member, fiduciary, employee or agent of another Enterprise prior to the
date hereof.

 

13

--------------------------------------------------------------------------------


 

(d)                                 The Company shall not seek from a court, or
agree to, a “bar order” which would have the effect of prohibiting or limiting
Indemnitee’s rights to receive advancement of expenses under this Agreement.

 

Section 20.                                    Modification and Waiver.  No
supplement, modification, or amendment, or waiver of any provision, of this
Agreement shall be binding unless executed in writing by the parties hereto.  No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.

 

Section 21.                                    Notice by Indemnitee.  Indemnitee
agrees to promptly notify the Company in writing of any circumstances that may
reasonably be expected to give rise to a claim or Proceeding being made against
him or her, including being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter that may be subject to indemnification or advancement of Expenses
covered hereunder.  The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.

 

Section 22.                                    Notices.  All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered by hand and receipted
for by the party to whom said notice or other communication shall have been
directed, (b) mailed by certified or registered mail with postage prepaid, on
the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed, (d) sent by facsimile
transmission, with receipt of oral confirmation that such transmission has been
received, or (e) sent by electronic mail, with return receipt that such
transmission has been received:

 

(a)                                 If to Indemnitee, at the address, facsimile
number or e-mail address indicated on the signature page of this Agreement, or
such other address as Indemnitee shall provide to the Company.

 

(b)                                 If to the Company to:

 

Colt Defense LLC

547 New Park Avenue

West Hartford, CT 06110

Attn:  General Counsel - John Coghlin

Facsimile:  [(      )       -        ]

Email: jcoghlin@colt.com

 

or to any other address as may have been furnished to Indemnitee in writing by
the Company with a copy to:

 

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, NY 10036

Facsimile: (212) 326-2061

Attn:        John J. Rapisardi, Esq.

Email: jrapisardi@omm.com

 

Section 23.                                    Contribution.  To the fullest
extent permitted by applicable law, if the indemnification provided for in this
Agreement is unavailable to Indemnitee for any reason whatsoever, the Company,
in lieu of indemnifying Indemnitee, shall contribute to the amount incurred by
Indemnitee,

 

14

--------------------------------------------------------------------------------


 

whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Company (and its members
of the Board, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

Section 24.                                    Applicable Law and Consent to
Jurisdiction.  This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules. Except with
respect to any arbitration commenced by Indemnitee pursuant to
Section 14(a) hereof, the Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought in any state or federal court of
competent jurisdiction in the State of Delaware (the “Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the Court
for purposes of any action or proceeding arising out of or in connection with
this Agreement, (iii) waive any objection to the laying of venue of any such
action or proceeding in the Court, and (iv) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Court has been
brought in an improper or inconvenient forum.

 

Section 25.                                    Counterparts.  This Agreement may
be executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 

Section 26.                                         Miscellaneous.  The headings
of the paragraphs of this Agreement are inserted for convenience only and shall
not be deemed to constitute part of this Agreement or to affect the construction
thereof.

 

Section 27.                                         Additional Acts.  If, for
the validation of any of the provisions in this Agreement, any act, resolution,
approval or other procedure is required, the Company undertakes to cause such
act, resolution, approval or other procedure to be effected or adopted in a
manner that will enable the Company to fulfill its obligations under this
Agreement.

 

[signature page follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

 

 

COMPANY:

 

 

 

COLT DEFENSE LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

By:

 

 

Name:

 

 

 

 

Address, facsimile number and e-mail address of Indemnitee:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
